Exhibit 10.25
 
 
Audit Committee Charter
As of June 2016
I. PURPOSE
The purpose of the Audit Committee of the Board of Directors (the "Board") of
Growblox Sciences Inc., a Delaware corporation (the "Company") shall be:
·
to provide oversight and monitoring of (i) the Company's financial reporting
process (ii) the Company's systems of internal controls over financial
reporting, (iii) the integrity of the Company's financial statements, and (iv)
the independent auditors' qualifications, independence and performance;

·
to provide the Board with the results of its monitoring and recommendations
derived therefrom;

·
to assist the Board in ensuring the Company's compliance with legal and
regulatory requirements in connection with the Company's financial reporting
process; and

·
to provide to the Board such additional information and materials as it may deem
necessary to make the Board aware of significant financial matters that require
the attention of the Board.

II. MEMBERSHIP
The Audit Committee members will be appointed from time to time by, and will
serve at the discretion of, the Board. The Audit Committee will be comprised of
two or more directors determined by the Board to satisfy the requirements of the
New York Stock Exchange: MKT and applicable federal law. Appointment to the
Audit Committee, including the designation of the Chair of the Committee and the
designation of any member as an "audit committee financial expert", shall be
made by the full Board.
III. SCOPE OF RESPONSIBILITIES
The scope of the responsibilities of the Audit Committee shall include:
·
Providing oversight and monitoring of the activities of Company management,
including without limitation, the chief financial officer and principal
accounting officer and controller, and the independent auditors with respect to
the Company's financial reporting and compliance process;

·
Reviewing on a continuing basis the adequacy and effectiveness of the Company's
system of internal controls over financial reporting as well as the Company's
disclosure controls and procedures;

·
Meet periodically with internal auditor and with independent auditor to discuss
internal audit duties, staffing and budget;

·
Appointing, compensating, terminating and overseeing the Company's independent
auditors (including resolving disagreements between management and the
independent auditors regarding financial reporting), for which the Audit
Committee shall have sole and absolute authority;

·
Pre-approving audit and non-audit services provided to the Company by the
Company's independent auditors either (i) before the auditors are engaged by the
Company for such services or (ii) pursuant to pre-approval policies and
procedures established by the Audit Committee, provided that the Audit Committee
is informed of each specific service;

·
Reviewing the independent auditors' proposed audit scope, approach and
independence;

·
Reviewing the performance of the independent auditors, who shall be accountable
to the Board and the Audit Committee as the representatives of the stockholders
of the Company, and recommending to the Board the appointment of the independent
auditors;

·
Requesting and receiving from the independent auditors on a periodic basis a
statement delineating all relationships between the auditor and the Company
which may adversely impact the auditors' independence and based on such review,
assessing the independence of the auditors;

·
Obtaining and reviewing on a periodic basis a report from the independent
auditors describing the auditors' internal quality-control procedures, any
material issues raised by the most recent internal quality-control review or
peer review or by any inquiry or investigation by governmental or professional
authorities, within the preceding five years, respecting one or more independent
audits carried out by the firm and any steps taken to deal with such issues;

 

--------------------------------------------------------------------------------

·
Establishing a policy regarding the Company's hiring of current or former
employees of the Company's independent auditors;

·
Directing the Company's independent auditors to review, before filing with the
Securities and Exchange Commission, the Company's interim financial statements
included in Quarterly Reports on Form 10-Q, using professional standards and
procedures for conducting such reviews;

·
Reviewing before release the unaudited quarterly and audited annual operating
results in the Company's quarterly and annual earnings releases and discuss with
independent auditors;

·
Discussing with the Company's independent auditors the financial statements and
audit findings, including any significant adjustments, management judgments and
accounting estimates, significant new accounting policies and disagreements with
management and any other matters required to be discussed by Statement on
Accounting Standard No. 61, as it may be modified or supplemented;

·
Reviewing with management, before release, the audited financial statements and
Management's Discussion and Analysis included in the Company's Annual Report on
Form 10-K, and recommending to the Board following such review, if appropriate,
that the audited financial statements be included in such Annual Report on Form
10-K;

·
Providing a report in the Company's proxy statement in accordance with the
requirements of Item 306 of Regulation S-K and Item 7(e)(3) of Schedule 14A, or
any successor provisions;

·
Reviewing, in conjunction with legal counsel, any legal matters that could have
a significant impact on the Company's financial statements;

·
Establishing procedures for receiving, retaining and treating complaints
received by the Company regarding accounting, internal accounting controls,
auditing matters or fraudulent financial reporting and procedures for the
confidential, anonymous submission by employees of concerns regarding
questionable accounting internal controls or auditing matters;

·
Reviewing at least annually the Audit Committee's own structure, processes and
membership requirements;

·
Providing oversight and review of the Company's risk assessment and asset
management policies, including without limitation an annual review of the
Company's investment policies and performance for cash and short-term
investments;

·
Reviewing and approving related party transactions for potential conflicts of
interests;

·
If necessary, instituting special investigation(s) and, as appropriate, hiring
special counsel or experts to assist in such investigation(s);

·
Reviewing and reassessing the adequacy of this Charter on not less than an
annual basis; and

·
Performing such other duties as may be requested by the Board.



IV. MEETINGS
The Audit Committee shall meet at least quarterly. The Audit Committee may
establish its own schedule, which it shall provide to the Board in advance. The
Audit Committee shall meet separately with each of (i) the independent auditors,
as well as (ii) the members of the Company's management, including without
limitation the chief financial officer and principal accounting officer and
controller, as it deems appropriate, but at least once annually, in order to
fulfill the responsibilities of the Audit Committee.
V. MINUTES
The Audit Committee shall maintain written minutes of its meetings, which
minutes shall be filed with the minutes of the meetings of the Board.
VI. REPORTS
Apart from the report prepared for the Company's proxy statement pursuant to
Item 306 of Regulation S-K and Item 7(d)(3) of Schedule 14A, the Audit Committee
shall summarize its examinations and recommendations to the Board from time to
time as may be appropriate, consistent with this Charter.

--------------------------------------------------------------------------------

VII. COMPENSATION
Members of the Audit Committee shall receive such fees, if any, for their
service as Audit Committee members as may be determined by the Board of
Directors in its sole discretion. Such fees may include retainers or per meeting
fees. Fees may be paid in such form of consideration as is determined by the
Board of Directors. Members of the Audit Committee may not receive any
compensation from the Company except the fees that they receive for service as a
member of the Board of Directors or any committee thereof.
VIII. DELEGATION OF AUTHORITY
The Audit Committee may delegate to one or more designated members of the Audit
Committee the authority to pre-approve audit and permissible non-audit services,
provided such pre-approval decision is presented to the full Audit Committee at
its scheduled meetings.
The Audit Committee may delegate its authority to subcommittees or the Chair of
the Audit Committee when it deems appropriate and in the best interest of the
Company.

--------------------------------------------------------------------------------

 
 
 